Detailed Action

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,584,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite pipes comprising exterior walls, protective coating and waveguides, whereas the claims of the instant application are broader version of claim(s) 1-20 of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to arrive to the broader claims as recited in the instant application.



Instant Application
16/813,190
US Patent
10,584,580
Claim 25: A pipe comprising: 





an exterior wall; 
an internal protective coating; and 
a waveguide; 





















wherein the waveguide comprises an embedded waveguide attached to one or more of: 



an interior surface of the exterior wall of each of the plurality of pipes; or 

a surface of the internal protective coating of each of the plurality of pipes; 

wherein the embedded waveguide comprises a plated conductor.  
Claim 1: A system comprising: 

a plurality of pipes connected end-to-end forming a pipe string, wherein each pipe of the plurality of pipes comprises: 

an exterior wall; 
an internal protective coating; and 
a waveguide; 

wherein the waveguide for each pipe of the plurality of pipes is connected to at least one other waveguide for at least one other pipe such that a wave path is formed that extends a length of the plurality of pipes; and 

a transceiver configured to transmit a signal along the wave path; 

wherein each pipe of the plurality of pipes further comprises a waveguide coupler configured to carry the signal along the wave path between a first pipe secured to a second pipe; and 

wherein each waveguide coupler comprises a spring metal sheet configured to conform to an interior cavity of a corresponding pipe without fully obstructing a flow of fluid through the corresponding pipe.

Claim 2: The system of claim 1, wherein the waveguide for each pipe of the plurality of pipes comprises an embedded waveguide attached to one or more of: 

an interior surface of the exterior wall of a corresponding pipe; or 

a surface of the internal protective coating of the corresponding pipe; 

wherein each embedded waveguide comprises a plated conductor.
Claim 33: A system comprising: a plurality of pipes according to the pipe of claim 25 that are connected end-to-end forming a pipe string;









wherein the system further comprises a transceiver configured to transmit a signal along the wave path.  

Claim 1: A system comprising: 

a plurality of pipes connected end-to-end forming a pipe string, wherein each pipe of the plurality of pipes comprises: 

an exterior wall; 
an internal protective coating; and 
a waveguide; 



a transceiver configured to transmit a signal along the wave path; 

wherein each pipe of the plurality of pipes further comprises a waveguide coupler configured to carry the signal along the wave path between a first pipe secured to a second pipe; and 

wherein each waveguide coupler comprises a spring metal sheet configured to conform to an interior cavity of a corresponding pipe without fully obstructing a flow of fluid through the corresponding pipe.

Claim 2: The system of claim 1, wherein the waveguide for each pipe of the plurality of pipes comprises an embedded waveguide attached to one or more of: 

an interior surface of the exterior wall of a corresponding pipe; or 

a surface of the internal protective coating of the corresponding pipe; 

wherein each embedded waveguide comprises a plated conductor.
Claim 37: A method comprising: 

transmitting a signal from a transceiver; 

the transceiver configured to transmit the signal along a wave path extending a length of a plurality of pipes connected end-to-end, wherein each pipe of the plurality of pipes comprises: 

an exterior wall; 
an internal protective coating; and 
a waveguide; 


















wherein the waveguide comprises an embedded waveguide attached to one or more of: 



an interior surface of the exterior wall of each of the plurality of pipes; or 

a surface of the internal protective coating of each of the plurality of pipes; 

wherein the embedded waveguide comprises a plated conductor.  
Claim 11: A method comprising: 

transmitting a signal from a transceiver; 

the transceiver configured to transmit the signal along a wave path extending a length of a plurality of pipes connected end-to-end, wherein each pipe of the plurality of pipes comprises: 

an exterior wall; 
an internal protective coating; and 
a waveguide; 

wherein the waveguide for each pipe of the plurality of pipes is connected to at least one other waveguide for at least one other pipe such that the wave path extends the length of the plurality of pipes; 

wherein each pipe of the plurality of pipes further comprises a waveguide coupler configured to carry the signal along the wave path between a first pipe secured to a second pipe; and 

wherein each waveguide coupler comprises a spring metal sheet configured to conform to an interior cavity of a corresponding pipe without fully obstructing a flow of fluid through the corresponding pipe.

Claim 12: The method of claim 11, wherein the waveguide for each pipe of the plurality of pipes comprises an embedded waveguide attached to one or more of: 

an interior surface of the exterior wall of a corresponding pipe; or 

a surface of the internal protective coating of the corresponding pipe; 

wherein each embedded waveguide comprises a plated conductor.


	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-32, 34 and 36-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 25, the claim recites in line 6 “the exterior wall of each of the plurality of pipes” and in line 7 “the internal protective coating of each of the plurality of 
“wherein the waveguide comprises an embedded waveguide attached to one or more of: 
an interior surface of the exterior wall of the pipe; or
a surface of the internal protective coating of  the pipe; wherein the embedded waveguide comprises a plated conductor.”

In regards to claim(s) 26-32, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 25.

In regards to claim 28, the claim recites in line 2 “to carry the signal”. The word “the” in front of the limitation(s) “signal” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to carry [[the]] a signal”.

In regards to claim(s) 29-31, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 28.

In regards to claim 34, the claim recites in line 4 “wherein the waveguide coupler comprises”. The claim previously defines that each of the plurality of pipes comprises a waveguide coupler. Therefore, it is unclear to which pipe belongs the waveguide coupler recited in line 4. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the waveguide coupler of each of the plurality of pipes comprises a first waveguide coupler secured to a first end of a corresponding pipe and a second waveguide coupler secured to a second end of the corresponding pipe”.

In regards to claim 36, the claim recites in line 1 “wherein the plated conductor is”. Claim 33 recites that the system comprises a plurality of pipes according to the pipe of claim 25. Therefore, the claim recites that each pipe has an embedded waveguide comprising a plated conductor. It is unclear to which pipe belongs the plated conductor recited in line 1. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the plated conductor of each of the plurality of pipes is plated on an interior surface[[s]] of an exterior wall of a corresponding pipe or a surface[[s]] of an internal protective coating[[s]] of the the corresponding pipe in a spiral path”.

In regards to claim 37, the claim recites in line 8 “wherein the waveguide comprises”. The claim previously recites that each pipe comprises a waveguide. It is unclear to which pipe belongs the waveguide recited in line 8. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: 
“wherein the waveguide of each of the plurality of pipes comprises an embedded waveguide attached to one or more of: 
an interior surface of [[the]] an exterior wall of a corresponding pipe; or a surface of [[the]] an internal protective coating of of the corresponding pipe; 
wherein the embedded waveguide of each of the plurality of pipes comprises a plated conductor”.

In regards to claim(s) 38-44, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 37.

In regards to claim 38, the claim recites in line 2 “of the interior surface of the exterior wall or the surface of the internal protective coating” and in line 3 “provided to the waveguide”. It is unclear to which pipe of the plurality of pipes belongs the claimed surfaces and waveguide. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: 
“The method of claim 37, wherein the plated conductor of each of the plurality of pipes is plated on the one or more of the interior surface of the exterior wall of the corresponding pipe or the surface of the internal protective coating of the corresponding pipe in a spiral path such that mechanical relief is provided to the waveguide of each of the plurality of pipes during bending or stretching of any of the plurality of pipes”.  

In regards to claim 39, the claim recites in line 1 “wherein the waveguide comprises”. It is unclear to which pipe of the plurality of pipes belongs the claimed waveguide. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the waveguide of each of the plurality of pipes comprises”.

In regards to claim 41, the claim recites in line 1 “wherein the waveguide coupler comprises”. It is unclear to which pipe of the plurality of pipes belongs the claimed waveguide coupler since each pipe comprises a waveguide coupler. For this reason, the claim is indefinite.
Also, the claim recites in line 4-5 “wherein the first waveguide coupler of a first pipe makes contact with the second waveguide coupler of a second pipe”. The word “the” in front of the limitation(s) “first waveguide coupler” and “second waveguide coupler” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
Furthermore, line 3 recites “second end of the pipe”. It is unclear if the claimed pipe is referring to the pipe recited in line 2 or a pipe of the plurality of pipes. For this reason also, the claim is indefinite. 

“The method of claim 40, wherein the waveguide couplers of the plurality of pipes comprises a first waveguide coupler secured to a first end of a first pipe of the plurality of pipes and a second waveguide coupler secured to a second end of the first pipe; and
wherein the first waveguide coupler of [[a]] the first pipe makes contact with [[the]] a second waveguide coupler of a second pipe of the plurality of pipes such that the wave path is not interrupted between the first pipe and the second pipe”.

In regards to claim 42, the claim recites in line 1 “wherein the waveguide coupler comprises”. It is unclear to which pipe of the plurality of pipes belongs the claimed waveguide coupler since each pipe comprises a waveguide coupler. For this reason, the claim is indefinite.
Furthermore, line 2 and line 3 recites “the pipe”. It is unclear to which pipe of the plurality of pipes the claim is referring. For this reason also, the claim is indefinite. 
The examiner has interpreted the claim in the following way in order to advance prosecution:
“The method of claim 40, wherein the waveguide coupler of each of the plurality of pipes comprises a spring metal sheet configured to conform to an interior cavity of the corresponding pipe without fully obstructing a flow of fluid through the corresponding pipe”.  

In regards to claim(s) 43, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 42.
Also, line 3 recites “of the pipe”. It is unclear to which pipe of the plurality of pipes the claim is referring. For this reason also, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “of the corresponding pipe”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25, 28, 29, 33, 34, 37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US-7,400,262) in view of Samson et al. (US-2015/0086152) and Chabas et al. (US-2013/0186669).

In regards to claim 25, Chemali teaches a pipe [fig. 12A]. Also, Chemali teaches that the pipe comprises an exterior wall, an internal protective coating and a waveguide [fig. 12A, fig. 12D elements 1b (exterior wall), 120 (waveguide) and 121 (protective coating), col. 9 L. 37-42, col. 10 L. 18-26]. Furthermore, Chemali teaches that the system comprises a transceiver to transmit a signal along the wave path [col. 4 
Chemali does not teach that the embedded waveguide is a platted conductor.
On the other hand, Samson teaches that the embedded waveguide can comprise a conductor [par. 0020 L. 3-20].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Samson teachings of making the embedded waveguide to be a conductor in the pipe taught by the Chemali because the conductor will permit better transmission of signals.
The combination of Chemali and Samson does not teach that the conductor is a platted conductor.
On the other hand, Chabas teaches that a conductive layer can be made embedded on a surface of a pipe by platting. The aforementioned teaching means that the conductor is a platted conductor [par. 0086 L. 1-5].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chabas’ teachings of making the conductor to be a platted conductor in the system taught by the combination because it will permit to easily embed the conductor on the interior surface of a pipe.

In regards to claim 28, the combination of Chemali, Samson and Chabas, as applied in claim 25 above, further teaches that the pipe comprises a connector 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Samson‘s teachings of using connectors at each pipe joint to connect the waveguides of different pipes in the system taught by the combination because it will permit the signals to be transmitted from one pipe to another without using repeaters at each joint which will reduce the cost of the system.

In regards to claim 29, the combination of Chemali, Samson and Chabas, as applied in claim 28 above, further teaches that waveguide couplers are used at each joint to connect waveguides of different pipes [see Samson par. 0018 L. 6-12]. Also, the combination teaches that the waveguide coupler of the pipe of comprises a first waveguide coupler secured to a first end of the pipe and a second waveguide coupler secured to a second end of the pipe [see Chabas fig. 3, par. 0069 L. 1-12].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chabas’ teachings of having waveguide couplers at each end of each pipe in the system taught by the combination because it will permit waveguides of different pipes to connect to each other easily without requiring complex connections. 

In regards to claim 33, the combination of Chemali, Samson and Chabas, as shown in claim 25 above, teaches the claimed limitations for a single pipe. Also, the combination teaches that the system can comprises a plurality of pipes having the same structure in order to form a system that permits the transmission of a signal, and wherein the waveguide for each pipe of the plurality of pipes is connected to at least one other waveguide for at least one other pipe such that a wave path is formed that extends a length of the plurality of pipes; [see Chemali fig. 1, col. 4 L. 14-16, fig. 12A, fig. 12D elements 1b (exterior wall), 120 (waveguide) and 121 (protective coating), col. 9 L. 37-42, col. 10 L. 18-26, see Samson par. 0018 L. 6-12]. Furthermore, the combination teaches that the system comprises a transceiver to transmit a signal along the wave path [see Chemali col. 4 L. 42-50, col. 5 L. 9-11, col. 13 L. 10-12]. 

In regards to claim 34, the combination of Chemali, Samson and Chabas, as applied in claim 33 above, further teaches that each of the plurality of pipes further comprises a waveguide coupler configured to carry the signal along a wave path between a first pipe and a second pipe to which the first pipe is secured [see Samson par. 0018 L. 6-1-12]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Samson‘s teachings of using connectors at each pipe joint to connect the waveguides of different pipes in the system taught by the combination because it will permit the signals to be transmitted from one pipe to another without using repeaters at each joint which will reduce the cost of the system.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chabas’ teachings of having waveguide couplers at each end of each pipe in the system taught by the combination because it will permit waveguides of different pipes to connect to each other easily without requiring complex connections. 
Also, the combination of Chemali, Samson and Chabas, teaches that a first waveguide coupler of the first pipe makes contact with a second waveguide coupler secured to the second pipe such that the wave path is not interrupted between the first pipe and the second pipe [see Samson par. 0018 L. 6-12, see Chabas par. 0069 L. 1-12].

In regards to claim 37, the combination of Chemali, Samson and Chabas, as shown in claims 1 and 33 above, teaches the system and the pipes performing the claimed functionality. Therefore, the combination also teaches the method. 

In regards to claims 40 and 41, the combination of Chemali, Samson and Chabas, as shown in claim 34 above, teaches the claimed limitations.

Claim(s) 26, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US-7,400,262) in view of Samson et al. (US-2015/0086152) and Chabas et al. (US-2013/0186669) as applied to claim(s) 25, 33 and 37 above, and further in view of Bowles et al. (2015/0009040).

In regards to claim 26, the combination of Chemali, Samson and Chabas, as applied in claim 25 above, teaches that the plated conductor is plated on the one or more of the interior surface of the exterior wall or the surface of the internal protective coating [see Chemali fig. 12D, see Samson par. 0020 L. 3-8, see Chabas par. 0086 L. 1-5]. However, the combination does not teach that the conductor comprises a spiral path.
On the other hand, Bowles teaches that a conductive layer for a pipe can be made using a conductor having a helical (spiral) path [par. 0067 L. 9-12]. The aforementioned teachings means that the conductive path (waveguide) comprises a spiral path such that mechanical relief is provided to the waveguide during bending or stretching of any of the plurality of pipes.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Bowles’ teachings of making the conductor to have a spiral path in the system taught by the combination because it will permit the system to protect the conductive layer from any changes caused by the wellbore environment. 

In regards to claim 36, the combination of Chemali, Samson, Chabas and Bowles, as shown in claim 26 above, teaches the claimed limitations.

In regards to claim 38, the combination of Chemali, Samson, Chabas and Bowles, as shown in claim 26 above, teaches the claimed limitations.

Claim(s) 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US-7,400,262) in view of Samson et al. (US-2015/0086152) and Chabas et al. (US-2013/0186669) as applied to claim(s) 25 and 37 above, and further in view of Robertson et al. (US-10,132,160).

In regards to claim 27, the combination of Chemali, Samson and Chabas, as applied in claim 25 above, further teaches that electromagnetic signals can be used to transmit data using the waveguide and that the signals propagate between the exterior wall and the internal protective coating [see Chemali col. 10 L. 18-26]. The aforementioned teaching means that the electromagnetic signals propagate between a dielectric difference between the exterior wall and the internal protective coating of each of the plurality of pipes.
However, the combination does not teach that the electromagnetic signals are surface waves.
On the other hand, Robertson teaches that surface waves can be used to communicate data in a wellbore, and that surface waves comprises electromagnetic signals [col. 2 L. 4-10]. Also, Robertson teaches that surface waves can be propagated between two surfaces, which in this case is the exterior wall and the internal protective coating as shown by the combination above [col. 2 L. 4-10]. 


In regards to claim 39, the combination of Chemali, Samson, Chabas and Robertson, as shown in claim 27 above, teaches the claimed limitations.

Claim(s) 35 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali et al. (US-7,400,262) in view of Samson et al. (US-2015/0086152) and Chabas et al. (US-2013/0186669) as applied to claim(s) 33 and 37 above, and further in view of Contant et al. (US-9,715,031).

In regards to claim 35, the combination of Chemali, Samson and Chabas, as applied in claim 33 above, teaches the system comprises a plurality of transceivers each configured to transmit and receive the signal along the wave path [see Chemali col. 4 L. 42-43, col. 5 L. 6-9]. However, the combination does not teach that the plurality of transceivers are located intermittently along the plurality of pipes such that not every pipe of the plurality of pipes comprises a transceiver.
On the other hand, Contant teaches that when electromagnetic signals are used to communicate data in drill string, one or more repeaters can be placed along the drill string comprising multiple pipes and that repeaters are not placed on every pipe [fig. 1 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Contant’s teachings of using repeaters along the drill string but not in every pipe in the system taught by the combination because it will permit to reduce the cost of the system by not placing repeaters on every pipe while maintaining reliable communications.

In regards to claim 44, the combination of Chemali, Samson, Chabas and Contant, as shown in claim 35 above, teaches the claimed limitations.

Allowable Subject Matter

Claim(s) 30-32 and 42-43 would be allowable if rewritten to overcome the double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claims 30, the cited prior art does not teach by either anticipation or combination the following limitation: wherein the waveguide coupler comprises a spring metal sheet configured to conform to an interior cavity of the pipe without fully obstructing a flow of fluid through the pipe”. 

In regards to claims 31 and 32, the claims would be allowable due to their dependency on claim 30.

In regards to claims 42, the cited prior art does not teach by either anticipation or combination the following limitation: wherein the waveguide coupler of each of the plurality of pipes comprises a spring metal sheet configured to conform to an interior cavity of the corresponding pipe without fully obstructing a flow of fluid through the corresponding pipe.  

In regards to claims 43, the claim would be allowable due to its dependency on claim 42.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685